Case 20-10174-amc           Doc 36     Filed 08/23/21 Entered 08/23/21 15:49:48                   Desc Main
                                       Document     Page 1 of 2
                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re: Tranelle R. Jones                                 Chapter: 13

                                                         Bankruptcy No.: 20-10174-amc
                                  Debtor                 11 U.S.C. § 362

Navy Federal Credit Union
                                              Movant
                          vs.
Tranelle R. Jones
                                               Debtor
                         and
Scott F. Waterman, Esquire
                                               Trustee
                                    RESPONDENTS

                           NOTICE OF MOTION, RESPONSE DEADLINE
                                  AND HEARING DEADLINE

        Navy Federal Credit Union, has filed a Motion for Relief from the Automatic Stay in order to
foreclose or resume foreclosure on the real property situated at 110 CAMERON ROAD, WILLOW
GROVE, PA 19090.

        Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may
wish to consult an attorney.)

     1.       If you do not want the court to grant the relief sought in the motion or if you want the court to
consider your views on the motion, then on or before September 13, 2021, you or your attorney must do
all of the following:
                  (a)     File an answer explaining your position at:
                          Eastern District of Pennsylvania-Philadelphia Division
                          Robert N.C. Nix Federal Courthouse
                          900 Market Street - suite 400
                          Philadelphia, PA 19107

         If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early enough
so that it will be received on or before the date stated above; and

                 (b)     mail a copy to the movant's attorney:
                         Michael Clark
                         Richard M. Squire & Associates, LLC
                         115 West Avenue, Suite 104
                         Jenkintown, PA 19046
                         Phone: (215) 886-8790
                         Fax: (215) 886-8791

    2.       If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above and
attend the hearing, the court may enter an order granting the relief requested in the motion.

    3.      A hearing on the motion is scheduled to be held before the Honorable Judge Ashely M. Chan
Case 20-10174-amc         Doc 36    Filed 08/23/21 Entered 08/23/21 15:49:48                Desc Main
                                    Document     Page 2 of 2
on September 22, 2021 at 11:00 Am in the Bankruptcy Courtroom of the United States Bankruptcy Court,
Eastern District of Pennsylvania-Philadelphia Division, Robert N.C. Nix Federal Courthouse, 900 Market
Street - suite 400, Philadelphia, PA 19107.

    4.      If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you
request a copy from the attorney named in paragraph 1(b).

    5.      You may contact the Bankruptcy Clerk's office at (215) 408-2800 to find out whether the
hearing has been canceled because no one filed an answer.

                                                /s/ Michael Clark
                                                Richard M. Squire, Esq.
                                                M. Troy Freedman, Esq.
                                                Michael J. Clark, Esq.
                                                One Jenkintown Station, Suite 104
                                                115 West Avenue
                                                Jenkintown, PA 19046
                                                215-886-8790
                                                215-886-8791 (FAX)
                                                rsquire@squirelaw.com
                                                tfreedman@squirelaw.com
                                                mclark@squirelaw.com
Dated: August 23, 2021
